AMENDED JUDGMENT
BATTIN, District Judge.
Upon due consideration of the stipulation of the parties herein whereby the appellees consented to the waiver of their claim to attorneys’ fees under 42 U.S.C., Section 1988, and that the appellant would forego further prosecution of its appeal, and in further conformity with the Order entered by the United States Court of Appeals, the original judgment rendered herein is hereby vacated.
Accordingly, it is Ordered and Adjudged that the plaintiffs are granted tax refund as follows:
HENRY & GLADYS L. LEVNO:
1971, $1966.49 plus interest at 6%
1972, $2195.19 plus interest at 6%
1973, $1861.72 plus interest at 6%
*361ALBERT & EVA SWANSON:
1971, $1243.20 plus interest at 6%
1972, $526.55 plus interest at 6%
1973, $25.12 plus interest at 6%
VERNER & POLLY KING:
1972, $1624.47 plus interest at 6%
1973, $374.84 plus interest at 6%
SOREN & CHARLENE JACOBSON:
1973, $1228.01 plus interest at 6%
It is further Ordered that the Clerk enter by separate paper a judgment granting the plaintiffs the relief set forth above.
The Clerk is directed to notify the parties of the entry of the Order and of the entry of judgment.